Citation Nr: 1214734	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-37 308A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to October 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have a low back disorder which began in service or has been shown to be causally or etiologically related to active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2007, October 2007, February 2010, March 2010, June 2010 and July 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran has not made the RO or the Board aware of any other available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Board notes that the Veteran was not afforded a VA examination to specifically address the etiology of his low back disorder.  The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Nevertheless, the Board finds that a remand to obtain a VA examination in support of the Veteran's claim is not necessary.  The evidence of record is against a finding that the Veteran incurred any in-service disease or injury to his back, and the Board finds the Veteran's assertions to the contrary to be not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service).  Remand for a VA examination is thus unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  For certain chronic disorders service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for a low back disorder in June 2007.  The RO denied that claim in a February 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in July 2008.  The RO issued a Statement of the Case (SOC) in September 2009 and the Veteran filed a Substantive Appeal in October 2009.  

The relevant evidence of record in this case includes service treatment records, VA treatment records and written statements from the Veteran.  The Veteran's service treatment records are entirety negative for any treatment or diagnoses associated with a low back disorder and the Veteran's September 1990 separation examination indicates that his back was normal.  

Post-service treatment records are entirely negative for findings associated with any type of back disorder until June 2007, at which time VA treatment records show that the Veteran reported having had a long history of low back pain worse over the past six months.  He reported that his back pain started after he was picking up a heavy object.  Radiographic imagery revealed minimal degenerative changes involving the upper lumbar spine with ossification anterior to the L1 and L2 discs.  Records from July 2007 indicate that the Veteran reported that he has had chronic low back pain for the past 12 years.  Records from February 2008 indicate that the Veteran reported a history of low back pain with radicular symptoms for approximately 10 years with progression.  

In his July 2008 Notice of Disagreement (NOD) the Veteran stated that he incurred his current back disorder in a motor vehicle accident which he states occurred during his period of active service.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a low back disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

With respect to the first element, the Board notes that it is undisputed that, since his separation from service, the Veteran has been diagnosed with a low back disorder.  Current disability is demonstrated and element (1) is therefore satisfied.  

However, with respect to the second element, the Board notes that there is no indication of in-service incurrence or aggravation.  The Veteran's service treatment records do not indicate that he was involved in an automobile accident and are entirely negative for any treatment or diagnoses related to a low back disorder.  Moreover, no back problems were noted on the Veteran's separation examination.

The Board notes that the Veteran is competent to testify as to the events he experienced in service, including that he was involved in an automobile accident wherein he injured his back.  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board finds that the Veteran's assertions that he sustained an injury to his back in a motor vehicle accident during his period of active service are not credible.  First, there is no indication in the Veteran's service treatment records that he sustained such an injury.  In addition, the Veteran's separation examination indicates that he did not have any back problems at the time of his discharge.  Finally, the Board notes that the Veteran's VA treatment records, specifically those records from June 2007 and February 2008, indicate that the Veteran reported that his low back pain started after he was picking up a heavy object and that he has had back pain for approximately 10 years, well after his release from active service.  The Board places the greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes than it does on his more recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Cartright, 2 Vet. App. at 25.  

Accordingly, the evidence of record favors a finding that the Veteran did not sustain an injury to his back in a motor vehicle accident, or by any other means during his period of active service.  Because an in-service disease or injury is not demonstrated, the second element for service connection remains unsatisfied.  The Veteran's service-connection claim for a low back disorder fails on this basis.  

The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  In the instant case, examination pertaining to the Veteran's low back disorder is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to his current disability.

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a low back disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


